DETAILED ACTION


This Office Action is in response to the after-final amendment, filed on April 5, 2021.  Primary Examiner acknowledges Claims 2-4 are pending in this application, with Claims 2 and 3 having been currently amended. 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Eustus Nelson on April 14, 2021.


The application has been amended as follows: 
In the Claims:
Claim 2, Line 12: “an inner sleeve and outer sleeve, each having a outwardly oriented flange, such that” has been changed to -- an inner sleeve and outer sleeve, such that --. 

Claim 3, Line 6-7: “outer sleeve, each having a outwardly oriented flange, such that” has been changed to -- outer sleeve, such that -- . 
Claim 3, Line 11:  “tubular holder; and” has been changed to -- tubular holder, the tubular holder having a coil retainer with a central enlargement operable to obscure an axial hole at the center of said coil; and --. 
Claim 4: Cancelled.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on April 5, 2021 have been found convincing as the current rejection of the prior art made of record does not disclose or teach the newly recited features. 
Upon reviewing the complete body of the prior art made of record, at first glance it appears the newly recited features may be represented in previous prior art reference Chmielinski (5,022,394), Chmielinski appears to disclose an inner sleeve (64) engaging with an outer sleeve (54) wherein each sleeve (64/54) has corresponding flanges (62 and 52) for embracing the mask wall shown in Figure 4 and similar to Applicant’s Figure 5; however, it should be noted the sleeves do not disclose, teach, or fairly suggest the construction of a coil retainer with a central enlargement operable to obscure an axial hole at the center of the coil.  

Consequently, the claimed features of Claims 2 and 3 incorporating the “re-humidification” concept whereby “exhaled air…relinquishes heat and moisture to the corrugated hygroscopic paper…and inhaled air is warmed and humidified by absorbed heat and moisture…by the corrugated hygroscopic paper” (Claim 2) and “heat and humidity in air exhaled from the wearer’s mouth and nose is received and retained…then returned to air within the facemask upon inhalation” (Claim 3) cannot occur as the device of Chmielinski contains a structural bypass through the external air supply to prevent “re-humidification” of both the exhaled and inhaled air. 
This aforementioned functional limitation of “re-humidification” together with the structural limitations of the central enlargement of the coil retainer as claimed in Claim 4 are novel and non-obvious, thus Claims 2 and 3 are deemed allowable over the prior art made of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785